Title: To James Madison from William Jarvis, 22 August 1802
From: Jarvis, William
To: Madison, James


					
						(No. 4)
						Sir
						Lisbon 22 August 1802.
					
					On the 16th. I was honored with your favour of the 12 May last.  The determination of the 

Insurance Company to send some person here gave me much pleasure, since the importance of the 

object required the evidence of a person in so elevated a station as is Don Juan de Almeida &, as it 

will prevent my being implicated by a want of success which I am apprehensive will be the case, it being 

almost impossible in any cases whatever to obtain, the attestation of Officers in a much inferior station.  

Yet notwithstanding my doubts of the success, I consider it a duty imposed on me by my Office to 

render my fellow Citizens all the reasonable aid in my power without taking into Consideration the 

methods they may think proper to pursue, & rest assured Sir that your recommendation will not lessen 

my exertion in their behalf.  The inclosed dispatch I received yesterday by a Courier from Faro. It was 

accompanied by a Circular letter from Mr. Simpson giving the agreeable intelligence of his haveing 

settled our differences with the Emperor of Morocco; on which please to accept my congratulation.  I 

hope the Tripolitans may be induced to follow their example, & that the inclosed is the last disagreeable 

account you will receive from that Quarter.
					The Antelope of New York was put under Quarantine the 16th. Inst. whereupon I got a Copy 

of the orders, & found they were from the head Officer of Health: whom I waited on, thinking it 

improper to trouble the Minister if I could succeed with him.  After opening my business by means of 

the Vice Consul who stood interpreter, I presented him with the Circular orders to the different 

Collectors which were verbally translated; he observ’d that he gave the orders in consequence of a 

Paragraph that had been copied into a Portugueze Gazette from an English Newspaper, stating that the 

yellow fever had broken out in New York.  The representation made in the Bill of Health was much 

strengthened, by the Certificate of the spanish Consul which was attach’d to it.  After much 

conversation he appear’d to be so far convinc’d that the report was unfounded, as to say if a Petition 

was made to him stateing the facts he would release the Vessel, but wished for a translated Copy of the 

Circular orders.  As I could not be suppos’d to have any formal Communication with him, the Petition 

was made out in the Captain’s name in Portugueze.  I sent it in the inclosed Copy No. 2 with the 

circular orders Translated; which after going through their forms the Vessel was yesterday releas’d.
					The noise that was made in the affair of Genl. Lannes has pretty much subsided, by its being 

announced to the Public that the Genl. was appointed Inspector Genl. of the Armies of France.  It is sd. 

that Brune or Augereau will succeed him. Tho it is still understood that he went away much dissatisfied 

& without takeing leave of the Court, & without letting them know of his appointment.
					On the 18 Inst. an order was received at the Custom house from the Minister of the Interior, to 

prohibit altogether the importation of Cordage for home Consumption.  In consequence of which an 

American Vessel that was freighted in St. Petersburg on account of an English House here & had 

discharged about one half of her Cargo was prevented from dischargeing the rest, except in Franquia 

for exportation.  The owner of the Cordage applied to the Minister who told him the order was given & 

could not be recalled, but that he might send what was on board out in the same or any other Vessel, 

free of all port charges whatever.  The English & Russian Ambassadors applied to the Government, the 

former to allow the rest of this Cargo to come on shore, the latter to get the order repeal’d, but without 

success.  To morrow they commence the discharge of the rest in Franquia, for Exportation.  About ten 

Cargoes are expected all of which will share the same fate or be sent out in the same Vessels.  I hope 

this Govmt. will no longer suffer in the opinion of Foreigners, for an indolent procrastinateing 

disposition, for certainly here is promptness & decision enough; but I will do them the justice to say 

that they understand timeing their orders admirably well, for when they do not conceive it for their 

interest, they are seldom guilty of this reprehensible celerity.  I am afraid that after their granaries are 

well supplied, our flour will exhibit another specimen of their promptness.
					A Report has been circulated that war was declared by the French Government against the 

Algerines.  The French Consul says he has no official advice of it, but he thinks it probably will take 

place.  With the greatest Respect, I have the honor to be Sir Yr. most Hble Servt.
					
						William Jarvis
					
					
						P.S.  I have employed a Lawyer in the cases of the Schs. Samuel & Pilgrim who has been remarkable for 

his success in those kind of affairs.  He is very intimate with the some of the Ministers; but if he 

succeeds it will require a handsome sum of money.
					
					W. J.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
